Although the findings may be erroneous and contrary to the facts in some instances, the decree must be presumed to have been sustained by sufficient, competent facts. This being an equitable action, before this court could try it de novo it must appear that the record contains all of the evidence on which the action was tried by the superior court. Demaris v. Barker, 33 Wash. 200,74 P. 362. In Gerson v. Sussman, 176 Wash. 564,30 P.2d 379, a case where the trial court in its judgment recited that it adopted the findings of a referee, we said: *Page 62 
"This being an equitable proceeding, no findings were necessary to support the judgment, and the presumption is that the court acted upon sufficient evidence. Beebe v. Allison,112 Wash. 145, 192 P. 17; Simmons v. Department of Labor Industries, 175 Wash. 290, 27 P.2d 567; Bannister v.Cavanaugh, 175 Wash. 451, 27 P.2d 695. There being a presumption in favor of the judgment, it cannot be disturbed without a consideration of the evidence before the trial court, which, as already appears, has not been brought here."
In Simmons v. Department of Labor and Industries, 175 Wash. 290,27 P.2d 567, we said:
"We have repeatedly held that we will not in any case say that the judgment of the trial court is wrong upon questions of fact unless we have before us all the evidence upon which that court passed judgment, and that this fact must affirmatively appear from the record. The presumption is that the court acted upon sufficient evidence. [Citing cases.]"
The burden was upon appellant and not upon respondents to bring the record of the facts here, in due time, in order to prevail upon appeal. In this she failed. This determination applies also to respondent Greene-Winkler Hotel Supply Company, a corporation.
Under the above cases the judgment should be affirmed.
For these reasons, I dissent. *Page 63